Order filed December 13, 2012.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01021-CR
                                ____________

              ERICK HERMAN SANTOS-VALDEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 11CR1634


                                   ORDER

      The clerk’s record in this appeal was filed December 4, 2012, but no
reporter’s record has been filed. Our review has determined that a relevant item has
been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
contains appellant’s First Amended Motion for New Trial filed November 13,
2012, more than thirty days after appellant was sentenced on October 9, 2012. The
record does not contain appellant’s first motion for new trial. The motion is
necessary for the court to determine whether a motion for new trial was timely
filed so as to extend time for filing the reporter’s record in this appeal. See Tex. R.
App. P. 35.2(b).

       The Galveston County District Clerk is directed to file a supplemental
clerk’s record on or before December 28, 2012, containing appellant’s first motion
for new trial.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2